 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Adam Josiah Curtis,                              No. CV-18-02846-PHX-JAT
10                Plaintiff,                          ORDER
11   v.
12   Angela Marquez, Fraternal Order of Police,
     and Phoenix Police Department,
13
                  Defendants.
14
15         On September 19, 2018, the Court issued the following order:

16               Pending before the Court is Plaintiff’s application to proceed in
           forma pauperis. (Doc. 2). The application will be granted. In 28 U.S.C. §
17         1915(e)(2),
18                        Congress provided with respect to in forma pauperis
                  cases that a district court “shall dismiss the case at any time if
19                the court determines” that the “allegation of poverty is
                  untrue” or that the “action or appeal” is “frivolous or
20                malicious,” “fails to state a claim on which relief may be
                  granted,” or “seeks monetary relief against a defendant who is
21                immune from such relief.” 28 U.S.C. § 1915(e)(2). While
22                much of section 1915 outlines how prisoners can file
                  proceedings in forma pauperis, section 1915(e) applies to all
23                in forma pauperis proceedings, not just those filed by
                  prisoners. Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
24                2000) (“section 1915(e) applies to all in forma pauperis
                  complaints”). “It is also clear that section 1915(e) not only
25                permits but requires a district court to dismiss an in forma
                  pauperis complaint that fails to state a claim.” Id. Therefore,
26                this court must dismiss an in forma pauperis complaint if it
                  fails to state a claim or if it is frivolous or malicious.
27                …
                          A claim must be stated clearly enough to enable a
28                defendant to frame a responsive pleading. A complaint must
                  contain “a short and plain statement of the claim showing that
 1                  the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). “Each
                    averment of a pleading shall be simple, concise, and direct.”
 2                  Fed. R. Civ. P. 8(e)(1). A complaint having the factual
                    elements of a cause of action present but scattered throughout
 3                  the complaint and not organized into a “short and plain
                    statement of the claim” may be dismissed for failure to satisfy
 4                  Rule 8(a). Sparling v. Hoffman Constr. Co., 864 F.2d 635,
                    640 (9th Cir. 1988).
 5         Kennedy v. Andrews, 2005 WL 3358205, *2-*3 (D. Ariz. 2005).
                    In this case, Plaintiff appears to be complaining about actions
 6         Defendant Angela Marquez took in a child custody proceeding in
 7         California and about the Phoenix police refusing to file a report about an
           alleged car accident and an alleged poisoning. With respect to the Fraternal
 8         Order of Police, Plaintiff states (quoted in its entirety) “I believe the
           Fraternal Order of Police nationwide had [sic] helped to foster this system
 9         of care and concern over the Marquez’ interests.” (Doc. 1 at 2).
                    Having reviewed the complaint, the Court finds that the claims
10         against Angela Marquez are either frivolous or malicious. See 28 U.S.C. §
           1915(e)(2). Moreover, this Court does not sit as an appellate court over the
11         California state courts. Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
           544 U.S. 280, 283-284 (2005) (“The Rooker–Feldman doctrine [requires
12         the federal court to dismiss for want of subject matter jurisdiction] cases
           brought by state-court losers complaining of injuries caused by state-court
13         judgments rendered before the district court proceedings commenced and
           inviting district court review and rejection of those judgments.”).
14                  Next, with respect to the Phoenix Police Department, the department
           is not a jural entity that can sue and be sued and, thus, is not a proper
15         defendant. See Gotbaum v. City of Phoenix, 617 F. Supp. 2d 878, 886 (D.
           Ariz. 2008) (…“the Court concludes that the Phoenix Police Department is
16         a subpart of the City of Phoenix, not a separate entity for purposes of
           suit.”).
17                  Finally, the single claim against the Fraternal Order of Police is too
           vague to state a claim. See Bell Atlantic Corporation v. Twombly, 550 U.S.
18         544 (2007). Moreover, it appears to be fanciful or delusional. See Neitzke
19         v. Williams, 490 U.S. 319, 325 (1989) (“As the Courts of Appeals have
           recognized, § 1915(d)’s term ‘frivolous,’ when applied to a complaint,
20         embraces not only the inarguable legal conclusion, but also
           the fanciful factual allegation.”).
21                  Thus, the complaint in this case will be dismissed without prejudice
           as to each defendant for the reasons stated above. Plaintiff will be given an
22         opportunity to amend the complaint. If the amended complaint does not
           cure these deficiencies, this case will be dismissed consistent with 28
23         U.S.C. § 1915(e).
                    As a result,
24                  IT IS ORDERED that the application to proceed in forma pauperis
           (Doc. 2) is granted.
25                  IT IS FURTHER ORDERED that the complaint is dismissed,
           without prejudice. Plaintiff has 30 days to file an amended complaint. If
26         no amended complaint is filed in 30 days, the Clerk of the Court shall
           dismiss this case, with prejudice, and enter judgment accordingly.
27
28   (Doc. 7).


                                                -2-
 1             Thirty days after the Order issued, Plaintiff filed a motion for extension of time
 2   seeking 6 months to file his amended complaint.           (Doc. 8).    Plaintiff’s motion is
 3   somewhat confusing. First, he alleges that a restraining order was issued against him on
 4   August 29, 2018 in response to his filing of this lawsuit. However, he did not file this
 5   suit until September 11, 2018, so this is not possible. Second, Plaintiff alleges that the
 6   restraining order forbids him from having weapons in California. Plaintiff goes on to
 7   state, “I also believe that it was an effort to lure me or force me to go to California,
 8   unarmed so they could kill me.” (Doc. 8 at 1). He then says this is related to his need for
 9   more time because, “Since I cannot go [to California] in person, because I know I will be
10   killed if I do so, [] to obtain the records I need to satisfy, ‘A complaint having the factual
11   elements…’ as made in order on ‘CV-18-2846-PHX-JAT’ dated 09-19-2018.” (Doc. 8 at
12   2). In sum, Plaintiff appears to allege that to state a claim in this case, he needs records
13   that are in California and Plaintiff cannot go to California because he believes he will be
14
     killed.
15
               Plaintiff cannot file a case in federal court as a placeholder for claims he may
16
     discover in the future. Therefore, the Court will not grant Plaintiff six months to attempt
17
     to appeal the restraining order so he can then go to California armed to obtain his records.
18
     Instead, Plaintiff will be given one more month to state a claim based on information he
19
     currently has, or this case will be dismissed. No further requests for extensions of time
20
     will be entertained.
21
               Therefore,
22
               IT IS ORDERED that the motion for extension of time (Doc. 8) is denied.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///

                                                  -3-
 1          IT IS FURTHER ORDERED that Plaintiff has until November 26, 2018 to file
 2   an amended complaint1 or this case will be dismissed.
 3          Dated this 23rd day of October, 2018.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   1
       The amended complaint must state a claim. Doc. 8 includes various allegations against
     police officers in Goodyear, Phoenix, Gilbert, Glendale, the Arizona Department of
27   Public Safety, North Carolina, Alabama, and New Mexico. It also includes claims
     against Sands Chevrolet. All of these allegations are levied, seemingly, as if these
28   entities are all controlled by “the fraternal order of police.” As stated in the prior order,
     this allegation appears to be fanciful or delusional.

                                                 -4-
